DYKMAN, J.
This is an appeal from a judgment which convicts the defendant of the crime of arson in the second degree for setting fire to and destroying the barn of Sydney Smith in the town of Pine Plains, in Dutchess county. It is stated in the points for the appeEant that she is a young girl, about 14 years of age, and she is spoken of by the witnesses as a young girl. The testimony to connect her with the crime consisted of her acknowledgments to several witnesses, who testified that she admitted that she set fire to the barn, and this appeal is based upon the insufficiency of such confessions, and the impropriety of their admission in evidence. The rule of law upon the subject has now become statutory, and is this:
*244“A confession of a defendant, whether in the course of judicial proceedings or to a private person, can be given in evidence against him, unless made under the influence of fear produced by threats, or else made upon a stipulation of the district attorney that he shall not be prosecuted therefor; but it is not sufficient to warrant Ms conviction without additional proof that the crime charged has been committed.”
In this case the additional proof of the commission of the crime is abundant, and there is no claim- that the district attorney made any stipulation on the subject. The only question is whether the confession of the defendant was made under the influence of fear produced by threats. The defendant testified that the confession was made by reason of threats. All the persons to whom the confessions were made testified that there were no threats employed. The charge of the judge is not given in the case, and we must, therefore, assume that it correctly stated to the jury the rules of law relating to confessions which should govern their deliberations. Such being the case, and the jury haying found the defendant guilty, we must further assume that the jury found the confessions to have been voluntarily made. In this aspect of the case, we cannot interfere with the conviction. Voluntary confessions, when fairly proven, constitute evidence of- a high character, and we find no evidence either of abuse or error. The conviction should therefore be affirmed. All concur.